Citation Nr: 1035308	
Decision Date: 09/20/10    Archive Date: 09/28/10

DOCKET NO.  07-10 381	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for a 
service-connected left knee disability.

2.  Entitlement to a rating in excess of 10 percent for a 
service-connected right knee disability.

3.  Whether new and material evidence has been presented to 
reopen a claim for entitlement to service connection for a 
disability manifested by bilateral hand/finger pain, to include 
as secondary to an undiagnosed illness, and if so, whether 
service connection may be granted.

4.  Whether new and material evidence has been presented to 
reopen a claim for entitlement to service connection for a 
disability manifested by bilateral elbow pain, to include as 
secondary to an undiagnosed illness, and if so, whether service 
connection may be granted.

5.  Whether new and material evidence has been presented to 
reopen a service connection claim for a disability manifested by 
hyperlipidemia, claimed as elevated cholesterol and 
triglycerides, and if so, whether service connection may be 
granted.

6.  Whether new and material evidence has been presented to 
reopen a service connection claim for a disability manifested by 
bilateral ankle pain, to include as secondary to an undiagnosed 
illness, and if so, whether service connection may be granted.

7.  Entitlement to service connection for a disability manifested 
by right wrist pain, to include as secondary to an undiagnosed 
illness.

8.  Entitlement to service connection for a disability manifested 
by right shoulder pain, to include as secondary to an undiagnosed 
illness.

9.  Entitlement to service connection for a disability manifested 
by bilateral foot pain, to include as secondary to an undiagnosed 
illness.

10.  Entitlement to service connection for irritable bowel 
syndrome.

11.  Entitlement to service connection for sleep apnea, claimed 
as chronic fatigue syndrome.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and his spouse




ATTORNEY FOR THE BOARD

N. L. Northcutt, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from July 1965 to June 1969, 
September 1969 to September 1971, August 1980 to August 1982, and 
August 1985 to November 1993.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from  rating decisions issued in March 2006, September 
2008, and December 2008 by the Department of Veterans Affairs 
(VA) Regional Office (RO) in Nashville, Tennessee.  

The Veteran and his spouse testified at an RO formal hearing in 
June 2009, and the Veteran testified before the undersigned 
Veterans Law Judge via a video-conference hearing in April 2010.  
Transcripts of those proceedings have been associated with the 
Veteran's claims file.

The Veteran has recently claimed service connection for both 
elevated triglyceride and cholesterol levels (hyperlipidemia) and 
for the residuals of a heart attack, both of which have been 
certified for appellate review.  A review of the Veteran's claims 
file reveals that service connection for hyperlipidemia was 
denied in 1994, in part because there was no evidence at that 
time of any underlying cardiac disability that could be 
attributed to the Veteran's hyperlipidemia.  As the evidence of 
record now reflects that the Veteran experienced a heart attack 
in 2001 and has been diagnosed with heart disease, the Board is 
combining the Veteran's claim to reopen entitlement to service 
connection for a disability manifested by hyperlipidemia with his 
service connection claim for the residuals of a heart attack.  

On October 13, 2009, in accordance with authority provided in 38 
U.S.C. § 1116, the Secretary of Veterans Affairs announced his 
decision to establish a presumption of service connection, based 
upon exposure to herbicides within the Republic of Vietnam during 
the Vietnam era, for ischemic heart disease, among other 
conditions.  On November 20, 2009, the Secretary of Veterans 
Affairs directed the Board to stay action on all claims for 
service connection that cannot be granted under current law but 
that potentially may be granted based on the planned new 
presumption of service connection for ischemic heart disease 
based upon exposure to herbicides used in the Republic of Vietnam 
during the Vietnam era.  As the instant claim seeking service 
connection for heart disease (claimed as both a disability 
manifested by hyperlipidemia and residuals of a heart attack) is 
affected by these new presumptions, and as the stay has not yet 
been lifted (although the new regulations have been published), 
the Board must stay action on this matter in accordance with the 
Secretary's stay.  However, the stay issued by the Board does not 
preclude adjudication of the remaining claims on appeal.  
Chairman's Memorandum, No. 01-09-25 (Nov. 30, 2009).

As discussed below, the Board finds that new and material 
evidence sufficient to reopen the Veteran's claims of entitlement 
to service connection for a disabilities manifested by 
hyperlipidemia and bilateral ankle pain have been received.  
However, with regard to the Veteran's reopened claim for 
disability manifested by right ankle pain, the Board finds that 
further evidentiary development is warranted before the claim may 
be adjudicated on its merits, and the claim is therefore 
addressed in the Remand portion of this decision.  The issues of 
entitlement to disability ratings in excess of 10 percent for 
both the Veteran's service-connected left and right knee 
disabilities and claims for entitlement to service connection for 
sleep apnea (claimed as chronic fatigue syndrome) and 
disabilities manifested by right wrist pain, right shoulder pain, 
and bilateral foot pain are also addressed in the REMAND portion 
of the decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.

FINDINGS OF FACT

1.  The Veteran's claim of entitlement to service connection for 
a disability manifested by hyperlipidemia (referred to as high 
cholesterol/triglycerides) was denied by an August 1994 rating 
decision.

2.  The evidence submitted since August 1994 regarding a 
disability manifested by hyperlipidemia (referred to as high 
cholesterol/triglycerides and residuals of a heart attack) is not 
cumulative, relates to an unestablished fact, and raises a 
reasonable possibility of substantiating the Veteran's claim.

3.  The Veteran's claim for a bilateral ankle disorder was denied 
by an August 1994 rating decision.

4.  The evidence submitted since August 1994 regarding a 
bilateral ankle disorder is not cumulative, relates to an 
unestablished fact, and raises a reasonable possibility of 
substantiating the Veteran's claim.

5.  The Veteran's claim of entitlement to service connection for 
a disability manifested by bilateral hand/finger pain was denied 
by an April 2004 rating decision.

6.  The evidence submitted since April 2004 regarding bilateral 
hand/finger pain is cumulative, does not relate to an 
unestablished fact, and fails to raise a reasonable possibility 
of substantiating the Veteran's claim.

7.  The Veteran's claim of entitlement to service connection for 
a disability manifested by bilateral elbow pain was denied by an 
April 2004 rating decision.

8.  The evidence submitted since April 2004 regarding bilateral 
elbow pain is cumulative, does not relate to an unestablished 
fact, and fails to raise a reasonable possibility of 
substantiating the Veteran's claim.

9.  The evidence of record reflects that the Veteran's left ankle 
arthritis manifested to a compensable degree within one year of 
his discharge from service.

10.  The evidence of record reflects the Veteran's service in the 
Gulf War, and his currently-diagnosed irritable bowel syndrome 
has manifested to a compensable degree.


CONCLUSIONS OF LAW

1.  New and material evidence has been submitted, and the 
Veteran's claim for entitlement to service connection for a 
disability manifested by hyperlipidemia, claimed as elevated 
cholesterol and triglycerides, is reopened.  38 U.S.C.A. §§ 5108, 
7105 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.104, 3.156, 20.1103 
(2009).

2.  New and material evidence has been submitted, and the 
Veteran's claim for entitlement to service connection for a 
bilateral ankle disorder is reopened.  38 U.S.C.A. §§ 5108, 7105 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.104, 3.156, 20.1103 
(2009).

3.  New and material evidence has not been submitted, and the 
Veteran's claim for entitlement to service connection for a 
disability manifested by bilateral hand/finger pain, to include 
as secondary to an undiagnosed illness, is not reopened.  38 
U.S.C.A. §§ 5108, 7105 (West 2002 & Supp. 2009); 38 C.F.R. §§ 
3.104, 3.156, 20.1103 (2009).

4.  New and material evidence has not been submitted, and the 
Veteran's claim for entitlement to service connection for a 
disability manifested by bilateral elbow pain, to include as 
secondary to an undiagnosed illness, is not reopened.  38 
U.S.C.A. §§ 5108, 7105 (West 2002 & Supp. 2009); 38 C.F.R. §§ 
3.104, 3.156, 20.1103 (2009).

5.  The criteria for service connection for a left ankle 
disability have been met.  38 U.S.C.A. §§ 1110, 1131 (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 3.303, 3.317 (2009).

6.  The criteria for service connection for irritable bowel 
syndrome have been met.  38 U.S.C.A. §§ 1110, 1131 (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 3.303, 3.317 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Under applicable criteria, VA has certain notice and assistance 
obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 
5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  

With regard to the Veteran's claims to reopen his previously 
denied hyperlipidemia and bilateral ankle disorder service 
connection claims, the Board is granting the benefit sought on 
appeal.  Accordingly, assuming, without deciding, that any error 
was committed with respect to either the duty to notify or the 
duty to assist with regard to these claims, such error was 
harmless and will not be further considered.

With regard to the Veteran's claims to reopen his previously 
denied service connection claims for disabilities manifested by 
bilateral hand pain and bilateral elbow pain, the March 2006 
rating decision informed the Veteran of the reasons his claims 
were previously denied, and the February 2007 statement of the 
case apprised the Veteran of the new and material evidence 
necessary to reopen his claims, thereby complying with the 
mandates of Kent v. Nicholson, 20 Vet. App. 1 (2006).   The 
Veteran's claims were subsequently readjudicated, as reflected by 
a September 2008 supplemental statement of the case, and the 
Board notes that the Veteran has been represented by a Service 
Organization throughout the claims process.   Accordingly, the 
Board determines that any error in the manner and timing of the 
notice provided to the Veteran is harmless.

With regard to the Veteran's service connection claims 
dispositively addressed in this decision, VA's notice 
requirements were fulfilled by letters dated in June 2005 and 
June 2008, which were sent prior to the issuance of the rating 
decisions on appeal and which advised the Veteran of the criteria 
for establishing service connection, including service connection 
as secondary to an undiagnosed illness.  

Regarding VA's duty to assist, the Board finds that all relevant 
facts have been properly developed and that all available 
evidence necessary for equitable resolution of the issues whose 
merits are addressed in this appeal has been obtained.  The 
Veteran's VA and service treatment records have been obtained, 
and there are no records identified by the Veteran as relevant 
that were not obtained.  Additionally, the Veteran and his spouse 
testified at an RO formal hearing, and the Veteran testified at a 
Board hearing via video conference before the undersigned 
Veterans Law Judge.  However, VA examinations regarding the 
Veteran's claims to reopen service connection for disabilities 
manifested by bilateral hand/finger pain and bilateral elbow pain 
are not warranted, as VA's duty to provide an examination is not 
triggered absent the submission of new and material evidence.  
Furthermore, the Veteran was provided with a VA examination with 
regard to the service connection claims for disabilities he 
attributes to his Gulf War service.  For the foregoing reasons, 
the Board concludes that all reasonable efforts were made by the 
VA to obtain evidence necessary to substantiate the Veteran's 
claims.  Therefore, no further assistance to the Veteran with the 
development of evidence is required.

Claims to Reopen

The RO denied service connection for hyperlipidemia, claimed as 
elevated cholesterol and triglycerides, and service connection 
for a bilateral ankle disorder by a rating decision issued in 
August 1994.  Service connection for disabilities manifested by 
bilateral hand pain and bilateral elbow pain was initially denied 
by a rating decision issued in April 2004.  These decisions 
became final after the Veteran failed to perfect a timely 
substantive appeal of those issues.  However, a previously denied 
claim may be reopened by the submission of new and material 
evidence.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.

New evidence is defined as evidence not previously submitted to 
agency decision-makers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be neither 
cumulative nor redundant of the evidence of record at the time of 
the last prior final denial of the claim sought to be reopened, 
and must raise a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156(a).  

Turning first to the Veteran's claim to reopen entitlement to 
service connection for hyperlipidemia, referred to as high 
cholesterol and triglycerides, the Veteran's claim was initially 
denied because the Veteran's claimed condition of elevated 
triglycerides and cholesterol levels was not tantamount to a 
disability for VA purposes and were characterized as merely 
laboratory findings.  In further support of its denial, the RO 
stated that there was no evidence of any underlying cardiac or 
other disability manifested by the Veteran's elevated 
triglyceride and cholesterol levels.  

The evidence submitted since August 1994 includes the Veteran's 
statements, in which he reports that he experienced a heart 
attack in 2001, and the Veteran's VA treatment records, which 
reflect that the Veteran was diagnosed with atherosclerotic heart 
disease (a form of heart disease associated with the hardening of 
the arteries) in 2000 and experienced a myocardial infarction in 
2001.  The Veteran's more recent VA treatment records continue to 
reflect cardiac treatment for his coronary artery disease.  
Accordingly, the newly submitted evidence reflects a current 
diagnosis of a coronary disorder commonly related to 
hyperlipidemia, and thus directly relates to one of the basis 
upon which the Veteran's hyperlipidemia service connection claim 
was initially denied.  

Moreover, when coupled with the evidence of the Veteran's 
complaints of chest pain and documentation of his hyperlipidemia 
and sinus bradycardia during service (evidence already of record 
at the time of the initial service connection denial), the newly 
submitted evidence suggests a relationship between the Veteran's 
currently diagnosed coronary disorder and service, and therefore 
serves a basis for reopening the Veteran's claim.

Furthermore, the Board notes that as the evidence of record 
reflects that the Veteran had active service in the Republic of 
Vietnam, the Veteran may be entitled to presumptive service 
connection for his diagnosed coronary artery disease as the 
provisions of 38 C.F.R. § 3.309(e), revised effective August 31, 
2010, now include ischemic heart disease (which by the regulatory 
definition includes coronary artery disease, atherosclerotic 
cardiovascular disease, and myocardial infarction) among the list 
of enumerated diseases for which service connection may be 
awarded based on presumed herbicide exposure once the Secretary's 
stay, referenced above, is lifted.  Thus, as the newly submitted 
evidence reflects a current diagnosis of one of the diseases for 
which presumptive service connection may be awarded based on the 
newly revised regulations, this presents another basis in which 
the Veteran's newly submitted evidence serves to substantiate the 
Veteran's claim, thus also serving to reopen it.

Turning next to the Veteran's claim to reopen his previously 
denied service connection claim for bilateral ankle disorders, 
the RO initially denied service connection for the Veteran's 
right ankle disorder because although the Veteran was treated for 
a right ankle sprain during service, he was not diagnosed with a 
current right ankle disorder at the time of the denial.  The RO 
initially denied service connection for the Veteran's left ankle 
disorder because although the Veteran was diagnosed with a left 
ankle disorder soon after service, his service treatment records 
failed to reflect that he had been treated for an injury that 
resulted in his post-service left ankle disorder.

The Veteran's newly submitted evidence includes the Veteran's 
assertion of a new theory of entitlement for service connection 
for disabilities manifested by bilateral ankle pain, namely that 
they are secondary to an undiagnosed illness attributable to his 
Gulf War service.  As this theory of service connection was not 
previously addressed in the prior final August 1994 rating 
decision, this alone provides sufficient basis to reopen the 
claim.   See Boggs v. Peake, 520 F.3d 1330, 1335 (Fed. Cir. 2008) 
(holding that a new theory or basis of service connection that 
was not previously considered does not require submission of new 
and material evidence to reopen before considering the claim on 
the merits).  As such, the Veteran's previously denied bilateral 
ankle disorder service connection claims, now claimed as 
disabilities manifested by bilateral ankle pain as secondary to 
an undiagnosed illness, are reopened.

However, as discussed in the Remand portion of this decision, the 
Board finds that further evidentiary development is warranted 
before the Veteran's reopened service connection claims for a 
disability manifested by right ankle pain may be adjudicated on 
its merits.  The Veteran's service connection claim for a 
disability manifested by left ankle pain is dispositively 
addressed below.

The Veteran is also seeking to reopen his claims of entitlement 
to service connection for disabilities manifested by bilateral 
hand and finger pain and bilateral elbow pain, to include as 
secondary to undiagnosed illnesses.  The April 2004 rating 
decision initially denying the Veteran's claims reflects that the 
claims were initially denied because the VA medical examiner who 
conducted the Veteran's February 2004 VA examination failed to 
relate the Veteran's bilateral hand and elbow conditions to 
service or to an undiagnosed illness.  Rather, the examiner 
opined that the Veteran's bilateral hand and elbow arthralgias 
were due to the occupational tasks of his post-service occupation 
that requires driving long distances of approximately 1100 miles 
per week, coupled with the Veteran's physical deconditioning 
evidenced by the Veteran's significant post-service weight gain.  
The examiner stated that the Veteran's bilateral hand arthralgias 
were most likely secondary to osteoarthritis that was not yet 
significant enough to be apparent on x-rays of the Veteran's 
hands.  The examiner accordingly opined that the Veteran's 
bilateral hand and elbow arthralgias were unrelated to service, 
as there were no related complaints in service, and were not 
attributable to undiagnosed illnesses, as the Veteran's 
complaints could be linked to known etiologies.  

The evidence at the time of the RO's previous service connection 
denial included the Veteran's submitted statements, service 
treatment records, VA treatment records, and VA examination 
reports.  The Veteran's submitted statements reflected the 
Veteran's assertions that his bilateral hand and elbow pain were 
manifestations of an undiagnosed illness due to his Gulf War 
service.  The Veteran's VA treatment records failed to reflect 
any diagnosed elbow or hand disabilities, and the Veteran's 
service separation physical examination report reflected that his 
upper extremities were clinically assessed as normal, with the 
exception of the Veteran's partially amputated left fifth digit, 
a condition that the Veteran's service treatment records reflect 
existed since a childhood traumatic injury.  The Veteran's VA 
treatment records reflected treatment in January 2000 for the 
Veteran's reported hand and joint pain, which was assessed as 
osteoarthritis of multiple joints, and the Veteran again reported 
joint pain during a 2003 VA examination, which was assessed as 
possible osteoarthritis.  As referenced above, the Veteran was 
afforded a VA examination in February 2004 that included an 
assessment of the Veteran's reported hand and elbow pain, at 
which time the examiner related the Veteran's complaints as 
secondary to his occupational duties, post-service 
deconditioning, and as probably osteoarthritis not yet evident on 
x-rays.

Evidence submitted since the issuance of the April 2004 rating 
decision includes the Veteran's submitted statements and hearing 
testimony and his VA treatment records.  The Veteran's submitted 
statements and hearing testimony continue to reflect his 
assertion that he is entitled to service connection for his 
bilateral hand and elbow pain as they are manifestations of a 
larger undiagnosed illness that is attributable to his Gulf War 
service.  The Veteran's VA treatment records do not reflect any 
treatment or related diagnoses for the Veteran's bilateral hand 
and finger pain, but do reflect treatment for the Veteran's 
bilateral elbow pain, which was assessed as lateral epicondylitis 
(tennis elbow).  Subsequent treatment records reflect that the 
Veteran's lateral epicondylitis was successfully treated with 
prolotherapy.  

Turning first to the Veteran's claim to reopen entitlement to 
service connection for a disability manifested by bilateral 
hand/finger pain, the Board does not find that the newly 
submitted evidence is sufficient to reopen the Veteran's claim.  
The Veteran's statements reflect his continued assertions that he 
experiences hand and finger pain and that this form of joint pain 
is due to an undiagnosed illness.  These contentions were 
previously considered by the April 2004 rating decision that 
initially denied the Veteran's service connection claim.  
Furthermore, the Board notes that while the Veteran believes that 
his bilateral hand pain is attributable to service, neither the 
Veteran nor his representative are medically qualified to offer 
an opinion relating the Veteran's hand pain to service, see 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992), and lay 
assertions of medical causation cannot serve as the predicate to 
reopen a claim, Hickson v. West, 11 Vet. App. 374 (1998).  The 
Veteran's VA treatment records, which do not reference his hand 
pain, also cannot serve to reopen the Veteran's claim as they do 
not reflect new evidence relating to the Veteran's claimed hand 
disabilities.

Turning next to the Veteran's claim to reopen entitlement to 
service connection for a disability manifested by bilateral elbow 
pain, the Board again finds that the newly submitted evidence is 
insufficient to reopen the Veteran's claim.  As referenced above, 
the Veteran's assertions that his bilateral elbow pain is related 
to a multi-symptom undiagnosed illness due to his Gulf War 
service were considered when the Veteran's claim was initially 
adjudicated, and the Veteran is not medically qualified to link 
his bilateral elbow pain to service.  Espiritu, 2 Vet. at 494-95 
(1992); Hickson, 11 Vet. App. at 374.  Moreover, the Veteran's 
recent VA treatment records, while new, reflect that the 
Veteran's bilateral elbow pain has been assessed as due to 
lateral epicondylitis (tennis elbow), and treatment for this 
diagnosed condition successfully managed the Veteran's elbow 
pain.  Thus, as the Veteran's elbow pain has been linked to a 
diagnosed illness, this evidence necessarily does not reflect a 
reasonable probability of substantiating the Veteran's claim that 
his elbow pain is a manifestation of a Gulf War-related 
undiagnosed illness.  Moreover, as there are no service treatment 
records reflecting treatment for elbow pain, the Veteran's 
diagnosed bilateral elbow disabilities does not reflect a 
reasonable probability of substantiating a theory of direct 
service connection.

Accordingly, the Board finds that sufficient evidence to reopen 
the Veteran's service connection claims for disabilities 
manifested by bilateral hand and elbow pain have not been 
presented, and the Veteran's appeal of these issues is denied.

Service Connection Claims

The Veteran's irritable bowel syndrome service connection claim 
and reopened left ankle service connection claim are 
dispositively addressed below.

The Veteran had a period of active duty in the Southwest Asia 
theater of operations, as reported by the Veteran and as 
reflected by his receipt of the Southwest Asia Service Medal 
reflected on his DD Form 214 for his period of active duty from 
July 1989 to November 1993.

The Persian Gulf War Veterans' Benefits Act authorizes VA to 
compensate any Persian Gulf War veteran suffering from a chronic 
disability resulting from an undiagnosed illness or combination 
of undiagnosed illnesses that became manifest either during 
active duty in the Southwest Asia theater of operations during 
the Persian Gulf War, or to a degree of 10 percent or more within 
a specified presumption period following service in the Southwest 
Asia theater of operations during the Persian Gulf War.  This 
statute expands the definition of "qualifying chronic 
disability" (for service connection) to include not only a 
disability resulting from an undiagnosed illness as stated in 
prior law, but also any diagnosed illness that the Secretary 
determines in regulations warrants a presumption of service 
connection under 38 U.S.C.A. § 1117(d).  

The term "Persian Gulf veteran" means a veteran who served on 
active military, naval, or air service in the Southwest Asia 
theater of operations during the Persian Gulf War.  38 C.F.R. § 
3.317(d)(1).  A "qualifying chronic disability" means a chronic 
disability resulting from any of the following (or any 
combination of any of the following): an undiagnosed illness; a 
medically unexplained chronic multisymptom illness that is 
defined by a cluster of signs or symptoms; and any diagnosed 
illness that the Secretary determines (such as chronic fatigue 
syndrome, fibromyalgia, and irritable bowel syndrome).  38 
U.S.C.A. § 1117; 38 C.F.R. § 3.317(a)(1)(i).  Signs or symptoms 
which may be manifestations of an undiagnosed illness or 
medically unexplained chronic multisymptom illness include, but 
are not limited to, fatigue, unexplained rashes or other 
dermatological signs or symptoms, headaches, muscle pain, joint 
pain, neurological signs and symptoms, neuropsychological signs 
or symptoms, signs or symptoms involving the respiratory system 
(upper or lower), sleep disturbances, gastrointestinal signs or 
symptoms, cardiovascular signs or symptoms, abnormal weight loss, 
or menstrual disorders.  38 C.F.R. § 3.317(b).

There must be objective indications of chronic disability, and 
this includes "signs" in the medical sense of objective 
evidence perceptible to an examining physician and other, non-
medical indicators that are capable of independent verification.  
38 C.F.R. § 3.317(a)(3).  A disability is considered chronic if 
it has existed for six months or more, even if exhibiting 
intermittent episodes of improvement and worsening throughout 
that six-month period.  38 C.F.R. § 3.317(a)(3), as amended by 68 
Fed. Reg. 34539-543 (June 10, 2003), now redesignated 38 C.F.R. § 
3.317(a)(4).

In Combee v. Brown, the United States Court of Appeals for the 
Federal Circuit held that, when a veteran is found not to be 
entitled to a regulatory presumption of service connection for a 
given disability, the claim must nevertheless be reviewed to 
determine whether service connection can be established on a 
direct basis.  Combee v. Brown, 34 F.3d 1039, 1043-44 (Fed. Cir. 
1994).  Accordingly, the Board will also consider whether service 
connection may be granted for the Veteran's claimed disorders 
regardless of his Persian Gulf service.

In that regard, service connection may be established by evidence 
that a current disability results from disease or injury incurred 
in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131.  
"Service connection" basically means that the facts, shown by 
evidence, establish that a particular injury or disease resulting 
in disability was incurred coincident with active service in the 
Armed Forces, or if preexisting such service, was aggravated 
therein.  

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease or 
injury; and (3) medical evidence of a nexus between the claimed 
in-service disease or injury and the current disability.  See 
Hickson v. West, 12 Vet. App. 247, 253 (1999).

Additionally, presumptive service connection may be granted for 
certain chronic diseases, including arthritis, with evidence of 
manifestation thereof to a minimum compensable degree within one 
year after discharge. 38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 1137 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.307, 3.309(a) (2009).

Left Ankle

The Veteran contends that his left ankle pain began in service 
and has progressively worsened both during service and since his 
discharge from service, thereby entitling him to service 
connection for a disability related to his left ankle pain.  The 
Veteran also theorizes that his left ankle pain is a symptom of a 
larger undiagnosed illness associated with his Persian Gulf War 
service.

A review of the Veteran's claims file reflects that while the 
Veteran was not treated for left ankle pain or diagnosed with a 
related disability during service, he was diagnosed with left 
ankle arthritis during a VA general medical examination conducted 
in April 1994, approximately five months after his discharge from 
service.  The examination report reflects that at the time of the 
examination, the Veteran reported experiencing occasional 
discomfort in his left ankle.  On range of motion testing, the 
Veteran demonstrated left ankle dorsiflexion from 0 to 15 degrees 
and plantar flexion from 0 to 30 degrees.  X-rays of the 
Veteran's left ankle revealed mild degenerative changes, and the 
examiner diagnosed the Veteran with mild degenerative arthritis 
of the left ankle.

As referenced above, the Veteran is entitled to service 
connection for his left ankle arthritis if the evidence of record 
reflects that his left ankle arthritis manifested to a 
compensable degree within one year of service.  In that regard, 
Diagnostic Code 5271 outlines the rating criteria assigned for 
limitation of ankle motion and requires evidence of moderate 
limitation of motion to warrant a compensable rating.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5271 (2009).  The Board notes that the 
normal range of motion for the ankle is 0 to 20 degrees of 
dorsiflexion and 0 to 45 degrees of plantar flexion.  38 C.F.R. § 
4.71 Plate II.  Additionally, if the limitation of motion in an 
affected joint does not warrant a compensable rating under the 
appropriate diagnostic code, a 10 percent rating is for 
application for a major joint such as the ankle, affected by 
limitation of motion.  Limitation of motion must be objectively 
confirmed by findings such as swelling, muscle spasm, or 
satisfactory evidence of painful motion.  38 C.F.R. § 4.71a, 
Diagnostic Code 5003 (2009).

The objective medical evidence of record reflects that 
approximately five months after his discharge from service, the 
Veteran demonstrated a 5 degree limitation of dorsiflexion and a 
10 degree limitation of plantar flexion.  This limitation of 
ankle motion coupled with the radiological evidence of left ankle 
arthritis and the Veteran's credible report of painful motion, 
reasonably supports the conclusion the Veteran met the criteria 
for a 10 percent rating at that time.  Thus, it may be concluded 
that the Veteran's left ankle disorder manifested to a 
compensable degree within one year of the Veteran's discharge 
from service, and the Board finds that service connection for a 
left ankle disorder is warranted.   Thus, the Veteran's appeal of 
this issue is granted.

Irritable Bowel Syndrome 

The Board notes that irritable bowel syndrome is one of the 
diagnosable illnesses enumerated by the Secretary as a disability 
entitling Persian Gulf War veterans to service connection 
pursuant to the Persian Gulf War Veterans' Benefits Act, if the 
condition manifests to a compensable degree by December 2011.   
See 38 C.F.R. § 3.317 (2009).  

In conjunction with the Veteran's irritable bowel syndrome 
service connection claim, the Veteran was afforded the VA 
examination in August 2008.  At the time of the examination, the 
Veteran reported that he had developed recurrent abdominal pain, 
diarrhea, flatulence, and increased frequency of stooling, all of 
which he believed to be manifestations of irritable bowel 
syndrome related to his Gulf War service.  The Veteran reported 
that he had been prescribed a medication to treat his irritable 
bowel syndrome and that the treatment had produced fair results.  
The Veteran reported experiencing constipation weekly and 
episodic day-long bouts of diarrhea that last approximately one 
to two hours.  The Veteran further reported experiencing crampy, 
moderate abdominal pain of his lower right and left quadrants 
several times per day.  After conducting a physical examination 
of the Veteran, the examiner diagnosed the Veteran with irritable 
bowel syndrome and stated that the Veteran's disability was 
manifested by pain and fecal incontinence, such that he must keep 
an extra change of clothes on hand in the case of an episode of 
fecal incontinence.  

Diagnostic Code 7319 outlines the rating criteria for irritable 
bowel syndrome and states that a compensable rating is awarded 
based on evidence of moderate symptoms, with frequent episodes of 
bowel disturbances with abdominal distress.  The Board finds that 
the Veteran's reported symptoms of the frequency and severity of 
his constipation, diarrhea, abdominal pain, and fecal 
incontinence are reflective of at least moderate symptoms of 
irritable bowel syndrome.  

Accordingly, the evidence of record reflects that the Veteran had 
service in the Gulf War, has been diagnosed with irritable bowel 
syndrome, and that his irritable bowel syndrome has manifested to 
a compensable degree before December 2011.   Thus, the criteria 
for awarding service connection for irritable bowel syndrome 
pursuant to 38 C.F.R. § 3.317 have been satisfied, and the 
Veteran's appeal of this issue is therefore granted.


ORDER

New and material evidence having been presented, the Veteran's 
claim of entitlement to service connection for a disability 
manifested by hyperlipidemia (now diagnosed as coronary artery 
disease) is reopened, and to this extent the Veteran's appeal is 
granted. 

New and material evidence having been presented, the Veteran's 
claim of entitlement to service connection for a disability 
manifested by right ankle pain is reopened, and to this extent 
the Veteran's appeal is granted. 

New and material evidence having been presented, the Veteran's 
claim of entitlement to service connection for a disability 
manifested by left ankle pain is reopened, and to this extent the 
Veteran's appeal is granted. 

New and material evidence having not been presented, the 
Veteran's claim of entitlement to service connection for a 
disability manifested by bilateral hand/finger pain is not 
reopened, and this aspect of the appeal is denied.

New and material evidence having not been presented, the 
Veteran's claim of entitlement to service connection for a 
disability manifested by bilateral elbow pain is not reopened, 
and this aspect of the appeal is denied.

Service connection for a left ankle disorder is granted.

Service connection for irritable bowel syndrome is granted.


REMAND

As referenced above, the Board has determined that further 
evidentiary development is warranted before the Veteran's 
increased rating claims for his bilateral knee disabilities, 
reopened service connection claim for a disability manifested by 
right ankle pain, and initial service connection claim for sleep 
apnea (claimed as chronic fatigue syndrome) and disabilities 
manifested by right wrist, right shoulder, and bilateral foot 
pain may be adjudicated on their merits.  

Turning first to the Veteran's increased rating claims for his 
service-connected left and right knee disabilities, the Veteran's 
knee disabilities are both currently rated as 10 percent 
disabling.  The Veteran's bilateral knee disability increased 
rating claims were last adjudicated by the RO in July 2009; 
however, at his April 2010 Board hearing, the Veteran testified 
that he had recently undergone bilateral knee surgeries, which he 
claimed signified that his bilateral knee disabilities are indeed 
more severe than his current 10 percent ratings indicate.  

At the time of his hearing, the Veteran submitted a private 
operative report reflecting that he underwent bilateral knee 
arthroscopic surgeries in March 2010, after which diagnoses of 
torn medial meniscus of the bilateral knees and mild to moderate 
osteoarthritis of the bilateral knees were entered.  Given this 
evidence, the Board concludes that Veteran all treatment records 
from the Veteran's private treating orthopedist should be 
obtained, and the Veteran should be afforded a new VA examination 
to determine the current severity of his bilateral knee 
disability.

Turning next to the Veteran's reopened service connection claim 
for a disability manifested by right ankle pain, the Board notes 
that the Veteran's service treatment records reflect that he 
sprained his right ankle and was treated for his injury in 
September 1988.  The Veteran has also reported experiencing right 
ankle pain during and since service, and during the Veteran's 
August 2008 VA examination, the examiner stated that the 
Veteran's various reported joint pains, which included right 
ankle pain, were attributable to degenerative osteoarthritis 
aggravated by his long-standing obesity.  Thus, the evidence of 
record reflects the Veteran's treatment for a right ankle injury 
during service, his reports of experiencing right ankle pain 
during and since service, and a current diagnosis of degenerative 
osteoarthritis.  Given this, the Veteran should be afforded a VA 
examination and an opinion obtained to determine whether any 
currently-diagnosed right ankle disability is attributable to 
service.  See id.

With regard to the Veteran's initial service connection claim for 
a disability manifested by right wrist pain, the Veteran's 
service treatment records include a June 1987 record reflecting 
that the Veteran experienced bilateral wrist pain after 
experiencing a fall during which he landed on both hands, 
hyperextending both wrists.  (The Veteran apparently fractured 
his left wrist during this fall and is currently service-
connected for the residuals.)  The Veteran's post-service 
treatment records and submitted statements reflect his reports of 
experiencing right wrist pain, and as mentioned above, the 
Veteran's August 2008 VA examiner stated that the Veteran's 
various reported joint pains (including right wrist pain) were 
attributable to his degenerative osteoarthritis.  According, as 
the evidence of record reflects an in-service right wrist injury, 
post-service complaints of right wrist pain and a diagnosis of 
degenerative osteoarthritis, the Veteran should be afforded a VA 
examination and opinion to determine whether any currently-
diagnosed right wrist disorder is attributable to service.  See 
id.  

With regard to the Veteran's initial service connection claim for 
a disability manifested by right shoulder pain, the Veteran has 
reported experiencing right shoulder pain both during and since 
service.  While the Veteran's service treatment records do not 
specifically reference a right shoulder injury or diagnosed right 
shoulder disorder, the Veteran is competent to report 
experiencing shoulder pain during service, see Layno, 6 Vet. App. 
at 469-71, and the Board will not necessarily discount the 
Veteran's report of experiencing right shoulder pain in service 
due to the lack of corroborating service treatment records, see 
Buchanan v. Nicholson, 7 Vet. App. 498, 511 (1998), aff'd per 
curium, 78 F. 3d 604 (Fed. Cir. 1996) (lack of contemporaneous 
medical evidence does not necessarily render lay evidence not 
credible).   Thus, the evidence of record reflects the Veteran's 
report of right shoulder pain during service, and based on the 
August 2008 VA examiner's diagnosis of degenerative 
osteoarthritis, the evidence of record also presumably reflects a 
current diagnosis of a right shoulder disorder.  Thus, the 
Veteran should be afforded a VA examination and opinion to 
address the potential relationship between any currently-
diagnosed right shoulder disorder and service.  See McLendon, 20 
Vet. App. at 79. 

With regard to the Veteran's initial service connection claim for 
a disability manifested by bilateral foot pain, the Veteran's 
service treatment records also reference treatment for both his 
right and left feet: in July 1965, the Veteran was treated for a 
strain of his right fifth toe; in March 1982, the Veteran was 
treated for swelling and redness of his left great toe and right 
plantar heel pain; and in October 1981, the Veteran was treated 
for aching pain in his feet.  The Veteran has reported 
experiencing bilateral foot pain both during and since service, 
and he has been diagnosed with degenerative osteoarthritis 
related to his various joint pains, which presumably includes the 
joints in the Veteran's feet.  Thus, as the Veteran was treated 
for various foot maladies during service, reports experiencing 
bilateral foot pain during and since service, and is currently 
diagnosed with degenerative osteoarthritis, the Veteran should be 
afforded a VA examination and opinion to determine the potential 
relationship between any currently diagnosed right or left foot 
disorder and service.  See id.

With regard to the Veteran's initial service connection claim for 
sleep apnea, claimed as chronic fatigue syndrome, the Veteran's 
reports that he has experienced increasing daytime somnolence 
despite receiving eight hours of sleep per night and taking 
several daytime naps and that his daily fatigue makes it 
difficult to complete tasks that were once easily completed.  In 
conjunction with his chronic fatigue syndrome claim, the Veteran 
was afforded a VA examination in August 2008, which reflects the 
Veteran's report of the onset of these symptoms in 1993, during 
his active service.  The examination report further reflects that 
the examiner declined to diagnosis the Veteran with chronic 
fatigue syndrome, and as there is no other diagnosis of chronic 
fatigue syndrome of record, the Veteran cannot be awarded service 
connection for chronic fatigue syndrome.  See Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992) (holding that in the 
absence of proof of a present disability, there can be no valid 
claim).  

Although declining to diagnosis the Veteran with chronic fatigue 
syndrome, the examiner attributed the Veteran's fatigue and 
daytime somnolence to his diagnosed obstructive sleep apnea, 
which the examiner stated is the result of the Veteran's obesity 
and deconditioning.  The examination report reflects that the 
Veteran's VA treatment records, which also reflect a diagnosis of 
sleep apnea for which the Veteran uses a CPAP mask, were reviewed 
by the examiner in conjunction with the examination.

The Board notes that the Veteran is competent to report 
experiencing fatigue and daytime somnolence in service, see 
Layno, 6 Vet. App. at 469-71 (1994), and the Veteran's service 
treatment records reflect that he was characterized as obese 
during service, which according to the examiner is what led to 
the Veteran's sleep apnea.  However, the August 2008 VA 
examination did not offer an opinion regarding whether the 
Veteran's diagnosed obstructive sleep apnea initially manifested 
during service.  Accordingly, given the Veteran's reports that he 
developed fatigue and daytime somnolence in service, his 
documented obesity during service, and the current medical 
evidence diagnosing the Veteran with obstructive sleep apnea as 
the result of his obesity, the Board determines that the Veteran 
should be afforded a VA examination and opinion to determine 
whether the Veteran's obstructive sleep apnea initially 
manifested in service. See McLendon, 20 Vet. App. at 79. 

Additionally, any outstanding VA treatment records should be 
obtained and associated with the Veteran's claims file.  38 
C.F.R. § 3.159(c)(2) (2009).

Accordingly, the case is REMANDED for the following action:

1.  The AMC should obtain the Veteran's VA 
treatment records from July 2009 to the 
present.

2.  With any assistance necessary from the 
Veteran, the AMC should attempt to obtain the 
Veteran's private orthopedic treatment 
records from the Veteran's private treating 
physicians, Dr. T. Craig Beeler, the 
Veteran's orthopedic surgeon, and Dr. Howard 
B. McNeeley, the physician who also received 
a copy of the Veteran's March 2010 knee 
surgery operative report.

3.  The Veteran should be afforded a VA 
examination to determine whether any 
currently diagnosed right ankle disorder had 
its onset in service or is otherwise 
attributable to service.  

The examiner should review the Veteran's 
claims file, note his contentions, as well as 
his service treatment records reflecting that 
he experienced and was treated for a right 
ankle sprain in September 1988, and his 
August 2008 VA examination diagnosis of 
degenerative osteoarthritis of his reportedly 
painful joints.  The examiner should then 
opine whether it is at least as likely as not 
that any currently diagnosed right ankle 
disorder had its onset in or is otherwise 
related to service.  

A complete rationale should also be provided 
for any opinion expressed.  If the examiner 
determines that a medically-sound opinion 
cannot be reached, it is requested that an 
explanation as to why that is so be included.

4.  The Veteran should be afforded a VA 
examination to determine whether any 
currently diagnosed right wrist disorder had 
its onset in service or is otherwise 
attributable to service.  

The examiner should review the Veteran's 
claims file, note his contentions, as well as 
his service treatment records reflecting his 
fall in June 1987, during which he 
hyperextended his wrists, and his August 2008 
VA examination diagnosis of degenerative 
osteoarthritis of his reportedly painful 
joints.  The examiner should then opine 
whether it is at least as likely as not that 
any currently diagnosed right wrist disorder 
had its onset in or is otherwise related to 
service.  

A complete rationale should also be provided 
for any opinion expressed.  If the examiner 
determines that a medically-sound opinion 
cannot be reached, it is requested that an 
explanation as to why that is so be included.

5.  The Veteran should be afforded a VA 
examination to determine whether any 
currently diagnosed right shoulder disorder 
had its onset in service or is otherwise 
attributable to service.  

The examiner should review the Veteran's 
claims folder, including the Veteran's 
reports of experiencing right shoulder pain 
during service and continuously since his 
discharge from service and his August 2008 VA 
examination diagnosis of degenerative 
osteoarthritis of his reportedly painful 
joints.  The examiner should then opine 
whether it is at least as likely as not that 
any currently diagnosed right shoulder 
disorder had its onset in or is otherwise 
related to service.  

A complete rationale should also be provided 
for any opinion expressed.  If the examiner 
determines that a medically-sound opinion 
cannot be reached, it is requested that an 
explanation as to why that is so be included.

6.  The Veteran should be afforded a VA 
examination to determine whether any 
currently diagnosed right or left foot 
disorder had its onset in service or is 
otherwise attributable to service.  

The examiner should review the Veteran's 
claims file, note his contentions, as well as 
his service treatment records reflecting 
treatment in July 1965 for a strain of his 
right fifth toe; in March 1982 for swelling 
and redness of his left great toe and right 
plantar heel pain; and in October 1981 for 
aching pain in his feet; and the Veteran's 
August 2008 VA examination diagnosis of 
degenerative osteoarthritis of his reportedly 
painful joints.  The examiner should then 
opine whether it is at least as likely as not 
that any currently diagnosed right or left 
foot disorder had its onset in or is 
otherwise related to service.  

A complete rationale should also be provided 
for any opinion expressed.  If the examiner 
determines that a medically-sound opinion 
cannot be reached, it is requested that an 
explanation as to why that is so be included.

7.  The Veteran should be scheduled for an 
appropriate VA examination to determine the 
current severity of his service-connected 
left and right knee disabilities.  

The claims folder should be made available to 
the examiner for review in conjunction with 
the examination, and such review should be 
noted in the examination report.  

The examination should assess the Veteran's 
bilateral knee stability and include range of 
motion findings.  The examiner is asked to 
identify and describe any current 
symptomatology, including any functional loss 
associated with the bilateral knee 
disabilities due to more or less movement 
than normal, weakened movement, excess 
fatigability, incoordination, pain on 
movement, swelling, deformity or atrophy of 
disuse, and pain on use or manipulation.

The examiner should specify any additional 
limitation of motion due to any of these 
factors, including during prolonged, 
repetitive use of the knees or when, for 
example, the Veteran's symptoms are most 
problematic ("flare-ups").  If there is no 
objective evidence of these symptoms, the 
examiner should so state.

The examination report also should include 
the examiner's opinion regarding the effect 
of the Veteran's service-connected bilateral 
knee disabilities on the Veteran's 
employability.  

8.  The Veteran should be scheduled for an 
appropriate VA examination to determine the 
onset of the Veteran's sleep apnea.  

The examiner should review the Veteran's 
claims folder in conjunction with the 
examination, including the Veteran's service 
treatment records reflecting documentation of 
his obesity during service; the Veteran's 
reports that he experienced fatigue and 
daytime somnolence during service and 
continuously since his discharge from 
service; and the Veteran's current diagnosis 
of obstructive sleep apnea reflected in his 
VA treatment record and August 2008 VA 
examination report.

The examiner is then asked to opine whether 
it is as likely as not that the Veteran's 
sleep apnea initially manifested during his 
service.  

A complete rationale should be provided for 
any opinion expressed.  If the examiner 
determines that a medically-sound opinion 
cannot be reached, it is requested that an 
explanation as to why that is so be included.

9.  Then, re-adjudicate the Veteran's claims.  
If the action remains adverse to the Veteran, 
provide him with a supplemental statement of 
the case and allow an appropriate opportunity 
to respond.  Thereafter, the case should be 
returned to the Board for further appellate 
review.

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by the 
United States Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 
2009).




______________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


